Citation Nr: 0840351	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had active military service from February 22, 
1918, to June 12, 1918.  He died in October 1960.  The 
appellant is his surviving spouse (widow).  

In February 2003, the appellant filed a claim for service 
connection for the cause of the veteran's death.  In an April 
2004 rating decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, 
denied her claim, and she appealed to the Board of Veterans' 
Appeals (Board).  

The Board notes that the RO denied the appellant's claim for 
service connection for the cause of the veteran's death on 
two prior occasions, specifically, in November 1987 and 
August 1991.  But since it is unclear whether she was 
notified of her appellate rights at either time, the Board 
will adjudicate her February 2003 claim on the merits without 
first determining whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.302, 20.1103 (2007).

In a VA Form 9, submitted in June 2005, the appellant 
requested that she be scheduled for a Board hearing at the RO 
(i.e., travel Board hearing).  She later clarified that she 
preferred a video-conference hearing.  She was then notified 
that her hearing had been scheduled for May 9, 2006, but she 
failed to appear for the proceeding and has not provided an 
explanation for her absence or requested to reschedule the 
hearing.  Her hearing request is therefore considered 
withdrawn.  38 C.F.R. §§ 20.702(d) and 20.704(d) (2007).



FINDINGS OF FACT

1.  The veteran was discharged from active duty on June 12, 
1918, after contracting tertiary syphilis.

2.  He died in October 1960 due to urine retention as a 
result of prostate hypertrophy.  

3.  Service connection had not been established for any 
disability at the time of his death.

4.  No medical evidence indicates the veteran's terminal 
prostate hypertrophy was related to his military service, 
including the treatment he received for syphilis.


CONCLUSION OF LAW

A service-connected disability was not a principal or 
contributory cause of the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the appellant in July 2003, August 2003, and February 
2005, the first two of which were sent prior to the April 
2004 rating decision on appeal.  These letters informed the 
appellant of the evidence required to substantiate her claim, 
as well as of her and VA's respective responsibilities in 
obtaining supporting evidence.  

The Board notes that none of these letters has addressed 
potential downstream effective date element if the claim is 
ultimately granted, as required in Dingess, supra.  However, 
the Board finds no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
underlying claim for service connection for the cause of the 
veteran's death.  So any question as to the appropriate 
downstream effective date to be assigned is moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 38 
C.F.R. § 20.1102 (2007) (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO attempted to obtain 
treatment records from the Memphis VA Medical Center dated 
from 1955 to the date of the veteran's death in 1960.  In 
recent correspondence, however, that facility indicated that 
they no longer had any records concerning the veteran.  

Unfortunately, the veteran's service medical records are 
unavailable, since it has been over 90 years since his 
military service.  However, it appears the RO made all 
necessary attempts to obtain these records from the National 
Personnel Records Center (NPRC), as well as from the 
appellant personally.  Thus, the RO properly searched 
alternative sources in an attempt to assist the appellant in 
proving her claim.  Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records).

The Board also finds that a VA medical opinion is not 
required to determine whether the cause of the veteran's 
death is related to service, as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  The standards in the McLendon decision 
state that VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, although the veteran's service medical records 
are missing, his discharge certificate indicates that he was 
discharged due to "syphilis-tertiary."  However, there is 
no medical evidence that he experienced residuals of syphilis 
after that notation, which was made over 40 years prior to 
his death.  In other words, the third prong of the McLendon 
test has not been met.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.



II.  Merits of the Claim

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  As a lay person, she does not have the necessary 
medical training and/or expertise to establish this link, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran died in October 1960 due to urine 
retention as a result of prostate hypertrophy.  The appellant 
claims that his prostate hypertrophy was due to syphilis he 
contracted while on active duty in 1918.  In other words, she 
claims that his prostate hypertrophy, which ultimately caused 
the veteran's death, is related to service.   But for the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

As already acknowledged, the veteran's service medical 
records are missing.  Under these circumstances, the Court 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Although 
this heightened duty exists, this does not obviate the need 
to have medical nexus evidence supporting the claim.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, 
there is no reverse presumption for granting the claim.  See 
Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996).

Even though the service medical records are not available, 
the veteran's discharge certificate (Honorable Discharge from 
the Army of the United States) indicates that he was 
discharged due to "syphilis-tertiary."  So even though the 
service medical records are missing, the appellant has proven 
her assertion that the veteran contracted syphilis while on 
active duty.  

However, the appellant's claim fails based on the lack of 
medical evidence of a nexus between the veteran's syphilis 
noted on his 1918 discharge certificate and his prostate 
hypertrophy which ultimately caused his death in 1960.  The 
Board first points out that the 42-year gap between the 
diagnosis of syphilis in service and date of the veteran's 
death provides highly probative evidence against the 
appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

In addition, no medical evidence indicates that the veteran's 
prostate hypertrophy was related to service, to include 
syphilis therein.  As already discussed, since the appellant 
filed her claim over four decades after the veteran's death, 
all medical records identified by the appellant as 
potentially relevant to her claim have been destroyed.  So 
the record contains absolutely no medical evidence of a nexus 
or relationship between the veteran's prostate hypertrophy, 
which ultimately caused his death, and his brief period of 
active military service in 1918.  See Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

In addition to the medical evidence, the Board has considered 
the appellant's own lay statements in support of her claim.  
But the appellant is not competent to offer an opinion 
concerning the cause of the veteran's death, particular 
whether syphilis he contracted in 1918 caused or contributed 
to prostate hypertrophy many years later.  See Espiritu, 2 
Vet. App. at 494-95.  Therefore, her lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board has carefully considered the 
doctrine of reasonable doubt in denying the appellant's 
claim.  But as the preponderance of the evidence is clearly 
against her claim, this doctrine is not for application.  See 
38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board is 
sympathetic to the appellant's loss of her husband but may 
not go beyond the factual evidence presented in this claim to 
provide a favorable determination.  Accordingly, the appeal 
is denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


